The parties are brothers. Plaintiff sues to recover under an express contract of hiring whereby he was to receive $40 per week for services rendered defendant. His claim was supported in part by the evidence of one of his sisters. Defendant admitted the service, but insists that it was rendered under "a sort of a family arrangement, and that the income of the business was used to pay the expenses of the business and of the family, which included himself, his brother, his two sisters, his two children and his father," and any balance divided between them. The issue thus raised was submitted to the jury, who found in plaintiff's favor for $3,938. The defendant reviews the judgment entered for this amount by writ of error.
1. As requested by both counsel, the trial court submitted to the jury the question whether an express contract of hiring was made, and, if they found there was such contract, he instructed them to deduct such *Page 654 
payments as they found to have been made. The charge is free from error.
2. We cannot say that the verdict is so contrary to the great weight of the evidence as to warrant us in holding that the trial court should have set it aside on the motion for a new trial.
The judgment is affirmed.
BIRD, SNOW, STEERE, FELLOWS, WIEST, CLARK, and McDONALD, JJ., concurred.